Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Christine Caluyo appeals the district court’s order dismissing her civil complaint. We have reviewed parties’ briefs and the record on appeal and find no reversible error. Although Caluyo contends that she should benefit from the continuing treatment rule to toll the statute of limitations, we reject this contention because her negligence claim does not relate to “a particular condition [that] was improperly treated and diagnosed.” Grubbs v. Rawls, 235 Va. 607, 369 S.E.2d 683, 686 (1988) (quoting Fenton v. Danaceau, 220 Va. 1, 255 S.E.2d 349, 350 (1979)). Accordingly, we affirm for the reasons stated by the district court. Caluyo v. Davita Inc., No. 1:13-cv-00497-CMH-TCB (E.D.Va. July 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.